Citation Nr: 1434036	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for left hip arthritis was denied therein.  The Veteran appealed that determination.  In June 2012, the Board recharacterized this matter as reflected above.  It then was remanded for additional development.  At this time, adjudication can proceed.  The following determination by the Board accordingly is based on review of the Veteran's paper and electronic claims files.

Of note is that the Veteran's representative argues in several statements that it is questionable whether or not the Veteran intended to claim a left hip or a right hip disability.  The Board disagrees.  His claim as well as his subsequent notice of disagreement (NOD), though handwritten, is legible.  Both specifically reference the left hip as opposed to the right hip.  That the evidence may be more supportive of service connection for a right hip disability over a left hip disability, a point raised by the Veteran's representative that is not addressed by the Board, is irrelevant.  Service connection for a right hip disability has not been claimed by him.  He is hereby advised that he is free to file such a claim if he so desires.


FINDING OF FACT

The Veteran did not injure his left hip in service, and his current left hip disability is not related to his service and did not manifest within the first post-service year.


CONCLUSION OF LAW

The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003-5010 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A pre-decisional March 2009 letter provided them with information on the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and information on how initial ratings and effective dates are assigned if service connection is granted.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records and VA treatment records, some of which are pertinent, have been procured by VA.  The most recent of the VA treatment records were obtained pursuant to the Board's remand.  No private treatment records regarding the Veteran have been submitted, and none have been procured by VA.  This is because neither he nor his representative identified any despite requests, particularly in the aforementioned March 2009 letter and a June 2012 letter sent in compliance with the Board's remand, that they do so.  To the extent there are pertinent private treatment records, they accordingly have failed to cooperate as required in ensuring VA's procurement of them.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In July 2012, the Veteran underwent a VA medical examination concerning his left hip.  This was as directed in the Board's remand.  The examiner indicated reviewing the claims file.  Which claims file was not specified.  Yet to the extent either the paper or the electronic claims file was not reviewed, the examiner nevertheless was aware of the Veteran's pertinent medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran was also interviewed about his current symptoms and assessed by the examiner.  An opinion finally was provided by the examiner regarding a relationship between the Veteran's left hip and his service.  These actions have provided sufficient detail so that the determination made herein is fully informed.  As such, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record does not indicate any such development.  The Board finds no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Manifestation of the same chronic disease during service and at any later date may be service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There further is a rebuttable presumption of service connection when there was active duty for at least 90 days during a period of war or after December 31, 1946, and a chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112(a), 1113, 1153; 38 C.F.R. §§ 3.307, 3.309(a); Smith v. Shinseki, 24 Vet. App. 40 (2010).

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

In order to be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in March 2009.  A diagnosis of left hip discomfort was made in a March 2007 VA treatment record following his complaints of pertinent symptoms.  Pain, which is similar to discomfort, does not constitute a disability without an underlying diagnosis.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, X-rays taken by VA in April 2007 showed osteoarthritis.  A revised diagnosis of left hip degenerative joint disease (DJD) therefore was made in a contemporaneous treatment record.  Later VA treatment records reflect that the Veteran underwent a left total hip arthroplasty, otherwise known as a replacement, in or around January 2010.  This was the diagnosis made at the July 2012 VA examination.

Service connection for a left hip arthritis as a chronic disease cannot be presumed.  The Veteran's service was for more than 90 days.  Indeed, he served for just under three years.  The entirety of this service was after December 31, 1946, and all of it was during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  DJD is a form of arthritis, as implied from the aforementioned.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  However, there is no indication that the Veteran manifested left hip DJD to a compensable degree within the year following his separation from service.  He indeed has not contended specifically that he had this disability at all much less to a compensable degree by June 1969.

If made, such a contention would be insufficient.  The Veteran is a lay person because he lacks a medical background.  A lay person is competent to diagnose a disability if it is readily identifiable, a contemporaneous medical diagnosis is made, or symptoms are described that support a later such diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis, and thus DJD, usually must be established by X-rays.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  It accordingly is not readily identifiable.  Neither a contemporaneous nor a later medical diagnosis is possible.  No X-rays or even treatment records dated between June 1968 and June 1969 exist.  Indeed, the first available X-rays and treatment records of DJD are the aforementioned in 2007.

Establishing service connection is required since it cannot be presumed.  The Veteran contends that he incurred a left hip injury during service.  In particular, the March 2007 VA treatment record documents that he recounted a hairline left hip fracture during service.  He recounted in his claim and his August 2009 NOD that he broke his left hip on an obstacle course during basic training in 1965.  He further reported that he spent time in the hospital and on light duty before restarting basic training as a result.  Lay evidence is competent when it relates that which is personally experienced.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran therefore is competent with respect to the aforementioned because such would have been experienced by him personally.

In weighing the credibility of lay evidence, interest, bias, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Many of these factors are significant here.  The Veteran is not credible with respect to his recounts, in other words.  That he sustained some sort of left hip injury, to include a hairline fracture or a break, while on an obstacle course in basic training during service concededly is facially plausible.  His demeanor never was observed, as there was no hearing.  Yet, the Veteran obviously is self-interested.  A favorable determination indeed would make it possible for him to receive compensation benefits.  He thus may be, though he is not necessarily, motivated by a desire for monetary gain.

Finally, external inconsistency exists even though internal inconsistency does not exist.  The Veteran's two recounts essentially were consistent with one another.  However, these recounts are not consistent with his service treatment records.  They show that he denied all musculoskeletal symptoms with the exception of swollen or painful joints at his June 1965 entrance examination.  He clarified that he had non-specific joint pain.  His lower extremities were found to be normal.  Throughout the remainder of 1965, when basic training most likely would have occurred, the Veteran did not complain at all about his left hip.  He rather complained about his right hip and inguinal area, for which he went to the hospital, in August.  A stress fracture was suspected, but it was noted in September that they were negative in this regard.  The Veteran did not complain about either hip during the rest of his service.  

To the extent that there is conflict between the service treatment records and the Veteran's recounts made recently, the records are more persuasive.  They were made concerning the present whereas the recounts were made concerning the past.  Curry v. Brown, 7 Vet. App. 59 (1994).  It is widely accepted that recall, with time, indeed becomes susceptible to inaccuracy.  The Veteran's first recount of a left hip injury during service was in the March 2007 VA treatment record.  The time between then and his service is around 40 years.  Even if it is assumed that he injured his left hip during his service, such apparently resolved without residuals.  The Veteran indeed denied swollen or painful joints as well as all other musculoskeletal symptoms at his March 1968 separation examination.  His lower extremities were found to be normal.  He later twice was asked to indicate whether or not there had been no change in his medical condition, since he was not separated from service for a few months thereafter.  A negative response was given each time.

The Veteran, in sum, did not have sustain a left hip injury during service.  He also did not have any left hip problem not due to an injury during service.  This includes DJD.  It indeed was not manifested or even noted during his service.  As such, service connection cannot be established through chronicity or continuity of symptomatology.  All that remains to discuss is whether there is a nexus between the Veteran's left hip disability and his service notwithstanding the lack of an injury or problem in this regard then.  Medical evidence obviously can confirm or disprove such a nexus.  Lay evidence also sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.

Whether there exists a nexus here falls outside the province of a lay person, however.  It rather is a medical question.  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of left hip disabilities specifically, and the number of years that have passed since the Veteran's service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent in contending, notwithstanding the lack of a left hip injury or problem during service, that his left hip disability is related to his service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d  at 1372.  His credibility in this regard therefore need not be addressed.

Regarding medical evidence, the only opinion concerning nexus is from the July 2012 examination.  The examiner opined that it is not likely that the Veteran's left hip disability is related to his service.  Instead, the examiner opined that it was likely due to natural age progression.  That the Veteran had arthritis in his left hip and has arthritis in his right hip was highlighted.  He has had arthritis in both hips, in other words.  The inference is that this would be expected if the arthritis was attributable to natural aging while arthritis only of one hip or the other would be expected following an injury to that hip.  Osteoarthritis, also known as hypertrophic arthritis, indeed is distinguishable from arthritis due to trauma.  Each has its own Diagnostic Code in VA's Schedule of Ratings.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  Osteoarthritis further is seen mainly in older persons.  Dorland's at 1365.

With respect to weighing a medical opinion, the qualifications and expertise of the individual rendering the opinion, the scope of the assessment, whether or not pertinent evidence was reviewed, the accuracy of the factual premises underlying the opinion, the rationale provided for it, and degree of certainty in it are of import.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  None of these factors are significant.  The examiner who rendered the aforementioned opinion is an orthopedist.  It is reiterated that the claims file, though it is unclear which, was reviewed by this examiner.  Further, it is reiterated that the Veteran was interviewed as well as assessed.  There is no indication of any deficiency with the scope of either.  

Unequivocal language was used by examiner in expressing the opinion.  A rationale was provided.  There finally is no indication of reliance on an inaccurate factual premise.  In this regard, it is notable that the examiner did not discuss the length of time the Veteran has had pertinent symptoms.  He reported in his claim that he has had them ever since injuring his left hip during service.  He is competent in this regard for the same reason he was competent to recount this injury.  Lay evidence cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of treatment records, both relevant and otherwise, until 2007 accordingly does not in and of itself mean the Veteran lacks credibility.  However, this absence along with other factors lead to a finding that the Veteran is not credible.

Persistent pertinent symptoms ever since an injury during service is facially plausible.  Yet it is reiterated that no such injury took place.  It also is reiterated that service treatment records contain the Veteran's denial of any pertinent symptoms at his separation examination, with two assertions from him that there had been no change in his medical condition a few months later.  There thus is at least some contemporaneous evidence here, though it does not support him.  Finally, his self-interest in receiving compensation benefits once again is notable.  The Veteran, in sum, is not credible in reporting persistent symptoms.  That there was no discussion regarding this report by the examiner therefore is of no consequence.  

For the foregoing reasons, service connection for the Veteran's left hip disability can be neither presumed nor established.  The preponderance of the evidence indeed is against his receipt of this sole benefit sought on the basis of all raised theories of entitlement and all applicable theories of entitlement.  Negative evidence, chiefly the service treatment records and the July 2012 VA medical opinion, indeed is particularly persuasive.  The only positive evidence is from the Veteran and in contrast is much less persuasive.  Absent an approximate balance between this negative and positive evidence, there is no benefit of the doubt to afford to him.  Service connection for a left hip disability is denied.  


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left hip disability is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


